Citation Nr: 0602896	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  97-32 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bronchial asthma with 
history of bronchitis.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from August 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran testified before the 
undersigned at a hearing held at the RO in June 2002.  In 
March 2003, the Board issued a decision denying the benefit 
sought on appeal.

The veteran appealed the March 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and the Court, in an August 2003 order, granted a Joint 
Motion for Remand and to Stay Proceedings filed by the 
parties, and vacated and remanded the case to the Board.  The 
Board in turn remanded the case to the RO in May 2004.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following the May 2004 remand, the case was returned to the 
Board in December 2005.  On January 6, 2006, and within 90 
days of recertification of the case to the Board, the Board 
received a communication from the veteran's representative in 
which he requested a videoconference hearing before a 
Veterans Law Judge on behalf of the appellant.

In light of the January 2006 request, the Board will remand 
the case to afford the veteran his requested Board 
videoconference hearing.  38 C.F.R. §§ 20.700(a),(e), 20.703, 
20.1304(a) (2005).



Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Board Videoconference Hearing.  He and 
his representative should be notified of 
the date and time of the hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

